MEMORANDUM **
Anastacio Ramirez-Quiroz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior order dismissing as untimely Ramirez-Quiroz’s appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252.
Even construing his opening brief liberally, Ramirez-Quiroz fails to raise, and therefore has waived, any challenge to the BIA’s determinations that his motion to reconsider failed to establish an error of fact or law in its prior order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (stating that issues not supported by argument are deemed abandoned).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.